In re National Union Fire Ins. Pitts;— Defendant(s); applying for writ of certiorari and/or review; Parish of Calcasieu, 14th Judicial District Court, Div. “G”, No. 95-3722; to the Court of Appeal, Third Circuit, No. CA96-0500.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court is reinstated. See Boatwright v. Metropolitan Life Insurance Company, 671 So.2d 553 (La. App. 4th Cir.1996).
CALOGERO, C.J., and LEMMON, J., would grant and docket.
TRAYLOR, J., not on panel.